Citation Nr: 0802545	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-02 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether a timely substantive appeal has been filed in 
regard to the claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.  

4.  Entitlement to a compensable initial rating for 
retinopathy.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD 
and hypertension, and granted him service connection, with a 
noncompensable initial rating, for diabetic retinopathy.  The 
veteran subsequently initiated an appeal of these 
determinations.  

This appeal also arises from a June 2003 rating decision 
which denied the veteran an initial rating in excess of 20 
percent for his diabetes mellitus, and a TDIU.  

This appeal was previously remanded by the Board in December 
2004, and again in September 2007.  It has now been returned 
to the Board.  

In June 2004, the veteran testified via video before a 
Veterans Law Judge who is no longer a member of the Board.  
In November 2007, the veteran testified via video before the 
undersigned Veterans Law Judge.  

The issues of entitlement to service connection for 
hypertension, increased initial ratings for diabetes mellitus 
and retinopathy, and a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Since the Board has determined that that veteran's VA Form 9, 
received in January 2004 is not a timely filed substantive 
appeal as to the issue of service connection for PTSD, the 
document is referred to the RO as a new claim.


FINDINGS OF FACT

1.  A December 2002 rating decision denied the veteran 
service connection for PTSD, and he was so informed via 
letter dated December 20, 2002.  

2.  A notice of disagreement regarding the December 2002 
determination was received January 10, 2003.  

3.  The veteran was sent a statement of the case on this 
issue on March 28, 2003. 

4.  The veteran did not file a substantive appeal by December 
20, 2003.


CONCLUSION OF LAW

The issue of entitlement to service connection for PTSD is 
not in appellate status.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  However, there are some claims to which the VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  Among these are claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).  

Nevertheless, the veteran was sent an August 2007 letter 
notifying him that VA would be considering the timeliness of 
his substantive appeal on the issue of service connection to 
PTSD.  Additionally, he was offered the opportunity to offer 
evidence and argument in that regard.  Thus, the Board 
concludes that to the extent required, VCAA compliance duties 
have been met.  

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (2007).  

In a December 2002 rating decision, service connection was 
denied for PTSD, and the veteran was so notified by letter 
mailed December 20, 2002.  The veteran disagreed with this 
decision in January 2003, and also appealed two other issues 
decided within the December 2002 rating decision; service 
connection for hypertension, and a noncompensable initial 
rating for retinopathy.  On March 28, 2003, a statement of 
the case discussing all three of these issues was mailed to 
the veteran by the RO, which would have meant he had until 
December 20, 2003 to file a timely substantive appeal; 
however, none was received within this time period.  In 
August 2003, a written statement was received which could be 
accepted as a substantive appeal, but it only addressed the 
issues of retinopathy and hypertension.  On January 23, 2004, 
a VA Form 9 was received discussing the veteran's service 
connection claim for PTSD, but document was received outside 
the legally prescribed deadline.  

Thereafter, in an August 2007 letter, the veteran was 
notified that the Board would be considering whether a timely 
substantive appeal had been filed regarding his service 
connection claim for PTSD.  The veteran was informed of the 
pertinent information regarding the lack of a substantive 
appeal and was given an opportunity to present argument and 
evidence as to the issue of whether a timely substantive 
appeal was received, and also the opportunity to request a 
hearing.  The veteran stated he had no additional evidence or 
argument to offer on that issue, but requested a personal 
hearing before a member of the Board, which was afforded him 
in November 2007.  However, he did not discuss the timeliness 
issue at that time.  

As noted above, the veteran's substantive appeal on the issue 
of service connection for PTSD was received more than 60 days 
after the date of mailing of the statement of the case by the 
RO, and more than a year after the date of notification by 
the RO to the veteran of the rating decision on appeal.  The 
record does not reflect and the veteran does not argue that a 
request for an extension of time to file a substantive appeal 
on this issue was submitted by him, and no other good cause 
has been alleged or demonstrated.  In light of the foregoing, 
the Board concludes that the issue of entitlement to service 
connection for PTSD is not in appellate status for lack of a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (b) (2007).  


ORDER

The issue of entitlement to service connection for PTSD is 
dismissed.  




REMAND

The veteran also seeks service connection for hypertension, 
and increased initial ratings for his diabetes mellitus and 
retinopathy.  At his November 2007 hearing, the veteran 
stated he continued to receive treatment for these 
disabilities from his local VA medical center.  While it 
appears the RO has requested VA treatment records on several 
occasions during the course of this appeal, the most recent 
request appears to date to 2005; thus, a more recent request 
for VA treatment records is required.  VA is obligated to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007).  This duty includes 
obtaining pertinent medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  

Next, the veteran states several doctors have told him his 
service-connected diabetes mellitus has resulted in his 
hypertension.  However, no such opinion is reflected in the 
record, and the veteran has not been given a VA examination 
to address the possibility of such a nexus.  Diagnoses of 
both hypertension and diabetes mellitus, for which service 
connection has been awarded, are of record.  Therefore, a VA 
medical opinion is required.  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007).  

Finally, the veteran stated at his November 2007 hearing that 
his retinopathy has gotten worse since service connection was 
initially granted in December 2002.  It appears his last 
rating examination on this issue was in June 2002, over 5 
years ago.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

The veteran has also perfected an appeal of his claim for a 
TDIU.  However, because this issue is inextricably 
intertwined with his other claims being remanded by the Board 
at this time, it will be deferred pending resolution of the 
other claims on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain any VA treatment 
records not already of record and 
associate them with the claims folder.  
Review of the record indicates the veteran 
has received recent treatment at the 
Westside VA Medical Center in Chicago, 
Illinois, and the VA Outpatient Center in 
Crownpoint, Indiana.  Medical treatment 
records not already obtained should be 
requested from these facilities, as well 
as any other VA facilities identified by 
the veteran.  If no such records are 
available, that fact should be noted for 
the record.  

2.  The claims file should be sent to a VA 
medical expert in cardiovascular 
disabilities for the purpose of 
determining the etiology of the veteran's 
hypertension.  The veteran himself need 
not be scheduled for physical examination 
unless the reviewing medical expert 
determines such an examination is required 
to comply with this remand order.  After 
fully reviewing the medical history, the 
examiner should state the medical 
probability (less likely than not; at 
least as likely as not; or more likely 
than not) that the veteran's hypertension 
is due to or the result of, or is 
otherwise aggravated by, his service-
connected diabetes mellitus.  The examiner 
should provide a complete rationale for 
all conclusions reached.  

3.  The veteran should be scheduled for a 
VA medical examination to determine his 
current degree of disability resulting 
from his diabetic retinopathy.  He must be 
given adequate notice of the date and 
place of any requested examination.  A 
copy of all notifications must be 
associated with the claims folder.  The 
claims file and a copy of this remand must 
be made available to the examiner and the 
examiner should indicate in his/her report 
that these records were reviewed.  Any 
indicated tests, as determined by the 
examiner, should be accomplished.  After 
examining the veteran and reviewing the 
claims file, the examiner should identify 
any loss of visual field or acuity, pain, 
or episodic incapacity resulting from the 
veteran's retinopathy.  Any other 
impairment related to his retinopathy 
should also be noted for the record.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly set 
forth.  

4.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending claims in 
light of any additional evidence added to 
the record.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


